       Case 19-12809-JKS              Doc 449       Filed 04/10/19 Entered 04/11/19 14:28:54                        Desc Main
                                                   Document      Page 1 of 2
   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Caption in Compliance with D.N.J. LBR 9004-1(b)

                                                                                              Order Filed on April 10, 2019 by
                                                                                               Clerk U.S. Bankruptcy Court
   GIBBONS P.C.                                                                                   District of New Jersey

   Karen A. Giannelli, Esq.
   Mark B. Conlan, Esq.
   Brett S. Theisen, Esq.
   One Gateway Center
   Newark, New Jersey 07102
   Telephone: (973) 596-4500
   Facsimile: (973) 596-0545
   E-mail: kgiannelli@gibbonslaw.com
            mconlan@gibbonslaw.com
            btheisen@gibbonslaw.com
   Counsel to the Debtors
   and Debtors-in-Possession

   In Re:                                                              Case No.:         19-12809(JKS)

                                                                       Chapter:          11

   NEW ENGLAND MOTOR FREIGHT, INC., et                                 Judge:            John K. Sherwood
   al.,

             Debtors.1




                                     ORDER AUTHORIZING RETENTION OF

                           CUSHMAN & WAKEFIELD OF FLORIDA, LLC (“C&W”)


        The relief set forth on the following page is ORDERED.
            DATED: April 10, 2019




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex
Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305);
Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).
Case 19-12809-JKS          Doc 449        Filed 04/10/19 Entered 04/11/19 14:28:54              Desc Main
                                         Document      Page 2 of 2




Upon the applicant’s request for authorization to retain Cushman & Wakefield of Florida, LLC (“C&W”)
as real estate broker for the Property, it is hereby ORDERED:

1.      The applicant is authorized to retain the above party in the professional capacity noted.
        The professional’s address is:     Cushman & Wakefield of Florida, LLC
                                           200 South Biscayne Blvd
                                           Miami, FL 33131

2.      Compensation will be paid as agreed in the Listing Agreement – 6% commission on total sales
        price to be paid at closing.

3.      If the professional requested a waiver as noted below, it is ‫ ܆‬Granted ‫ ܆‬Denied.

        ‫ ܆‬Waiver, under D.N.J. LBR 2014-2(b), of the requirements of D.N.J. LBR 2016-1.

        ‫ ܆‬Waiver, under D.N.J. LBR 2014-3, of the requirements of D.N.J. LBR 2016-1 in a chapter 13
        case. Payment to the professional may only be made after satisfactory      completion of services.

4.      The effective date of retention is March 1, 2019, the date the Listing Agreement was executed.
